DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9, 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 3, it is unclear which claim the claim depends from. For purposes of examination claim 3 will be interpreted as depending from claim 1.
Claims 4-7 depend from claim 3 and are rejected for the same reason therefrom.
Claim 9 recites the limitation "the second exhaust gas line" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “a second exhaust gas line”.
Claims 10 and 15 depend from claim 9 and are rejected for the same reason therefrom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,961,314 A to Howe et al. (Howe).
In reference to claim 1, Howe discloses a silencer for an exhaust gas system of a motor vehicle comprising: an external housing (512; Figs. 9-10) having at least one inlet opening (18) and at least one outlet opening (20, alternatively, the openings at 162 and 164) for exhaust gas; a silencer chamber (174, 176, 178, 192, 193, 194); and a filter monolith (32) through which exhaust gas flows, wherein the filter monolith is circumferentially surrounded by the silencer chamber.

In reference to claim 3, Howe discloses the silencer according to claim 1, wherein the silencer comprises an upstream end wall (wall formed by inlet cone at symbol 512) having the at least one inlet opening and a downstream end wall (168) having the at least one outlet opening (to tubes 162, 164), as well as an outer casing (518) which extends from the upstream end wall to the downstream end wall to connect the upstream end wall to the downstream end wall.
In reference to claim 4, Howe discloses the silencer according to claim 3, wherein the silencer chamber is delimited on one side by the upstream end wall (wall formed by inlet cone at symbol 512) the downstream end wall (168), and on the other side by the outer casing (518).
In reference to claim 5, Howe discloses the silencer according to claim 3, wherein a first exhaust gas line (at symbol 199) extends at least from the at least one inlet opening into a housing interior and/or a second exhaust gas line extends at least in sections from a filter including the filter monolith to the at least one outlet opening (interpreted as optional), and wherein the first exhaust gas line extends through the upstream end wall (the inlet cone) and the second exhaust gas line extends through the downstream end wall (again, interpreted as optional).
In reference to claim 6, Howe discloses the silencer according to claim 5, wherein the silencer chamber is divided into several silencer subchambers (174, 176, 178, 192, 193, 194), wherein the second exhaust gas line runs through a plurality of the several silencer subchambers and is broken into sections (interpreted as optional as based on an optional limitation of the parent claim; however, elements 162, 164 and 166 meet this limitation).
In reference to claim 7, Howe discloses the silencer according to claim 5, wherein the second exhaust gas line is open to the silencer chamber via a perforation (again the second exhaust gas line is optional from claim 5; however, 162, 164 and 166 are each perforated).
In reference to claim 8, Howe discloses the silencer according to claim 1, wherein the filter monolith is surrounded circumferentially and on an end by a monolith housing (186, 188) and is accommodated in the monolith housing, wherein the at least one inlet opening is directly coupled in terms of flow to an interior of the monolith housing, such that exhaust gas first flows into the monolith housing before reaching the silencer chamber (via passage at 199, Fig. 9).
In reference to claim 9, Howe discloses the silencer according to claim 8, wherein a second exhaust gas line (162, 164, 166) proceeds from the monolith housing and guides gas from the monolith housing to the at least one outlet opening.
In reference to claim 11, Howe discloses the silencer according to claim 1, wherein the silencer chamber is divided into silencer subchambers by at least one perforated radial partition (168, 170, 172).
In reference to claim 12, Howe discloses the silencer according to claim 11, wherein the at least one perforated radial partition or one of several perforated radial partitions is attached radially outside to an outer casing of the external housing and radially inside to a monolith housing, in particular to an outer casing of the monolith housing or to an exhaust-gas-side, conical end wall of the monolith housing (interpreted as optional) or to an exhaust gas line (162, 164, 167) which proceeds from the monolith housing and guides gas out of the monolith housing to the at least one outlet opening (20).
Claim(s) 1, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0202591 A1 to Jacob et al. (Jacob).
In reference to claim 1, Jacob discloses a silencer for an exhaust gas system of a motor vehicle comprising: an external housing (4, Fig. 6) having at least one inlet opening (11/2 is interpreted as the inlet as the device structurally identical to what is claimed) and at least one outlet opening (13) for exhaust gas; a silencer chamber (30, 31, 32); and a filter monolith (6) through which exhaust gas flows, wherein the filter monolith is circumferentially surrounded by the silencer chamber.
In reference to claim 8, Jacob discloses the silencer according to claim 1, wherein the filter monolith is surrounded circumferentially and on an end by a monolith housing (11/1, 10, 9) and is accommodated in the monolith housing, wherein the at least one inlet opening (11/2) is directly coupled in terms of flow to an interior of the monolith housing, such that exhaust gas first flows into the monolith housing before reaching the silencer chamber (30, 31, 32).
In reference to claim 9, Jacob discloses the silencer according to claim 8, wherein a second exhaust gas line (8) proceeds from the monolith housing and guides gas from the monolith housing to the at least one outlet opening (via chambers 30 or 31).
In reference to claim 10, Jacob discloses the silencer according to claim 9, wherein the monolith housing has an upstream conical end wall (11/1) and a downstream conical end wall (8, 9), and wherein the second exhaust gas line proceeds from the downstream conical end wall and the downstream conical end wall has additional openings (35, 36) at a distance from the second exhaust gas line, which open into the silencer chamber (30 or 31).
In reference to claim 15, Jacob discloses the silencer according to claim 10, wherein an end wall of the external housing (3) is attached radially inside to a conical end wall (11) of the monolith housing or to an outer casing of the monolith housing.
In reference to claim 16, Jacob discloses the silencer according to claim 1, wherein the silencer chamber is an empty resonator chamber or is filled with insulating material and preferably does not have exhaust gas flowing through the silencer chamber (the chamber is open only by apertures 16 and does not have exhaust gas flowing in the same way as disclosed by applicant).
In reference to claim 17, Jacob discloses a motor vehicle (par. 0018) with at least one silencer according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe as applied to claim 11 above, and further in view of US 2009/0308687 A1 to Seon (Seon).
In reference to claims 13 and 14, Howe discloses the silencer according to claim 11, wherein the external housing of the silencer has a partitioned outer casing, but fails to explicitly disclose the partitions are individual segments. However, Seon discloses a silencer which is composed of several individual segments attached to one another, wherein the individual segments are allocated to the silencer subchambers, in particular each silencer subchamber has its own individual segment, wherein the at least one perforated radial partition, preferably all perforated radial partitions, is attached to the outer casing in the region of an attachment of adjacent individual segments, in particular by the same attachment interface with which the adjacent individual segments are attached to one another, such that the attachment interface connects three parts to one another (see Figs. 4 and 6). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the individual segments disclosed by Seon into the silencer of Howe. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Seon teaches that the design advantageously creates a standardized system that is adaptable to multiple applications thereby reducing manufacturing costs (par. 0029).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be relied upon in a subsequent office action:
US 5,009,065 A, US 5,048,287 A, and US 4,032,310 A each disclose silencers that appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
21 May 2021